ACCEPTED
                                                                                    06-15-00009-CV
                                                                         SIXTH COURT OF APPEALS
                                                                               TEXARKANA, TEXAS
                                                                             12/14/2015 10:28:19 AM
                                                                                   DEBBIE AUTREY
                                                                                             CLERK

                             NO. 06-15-00009-CV

                                                                  FILED IN
                        IN THE COURT OF APPEALS     6th COURT OF APPEALS
                    SIXTH COURT OF APPEALS DISTRICT TEXARKANA, TEXAS
                            TEXARKANA, TEXAS       12/14/2015 10:28:19 AM
                                                              DEBBIE AUTREY
                                                                 Clerk

                    DENNIS RAYNER AND JOE TEX XPRESS, INC.,
                                                     Appellants,
                                      V.

                                KRISTA DILLON,
                                                      Appellee.

     ON APPEAL FROM THE 62ND DISTRICT COURT, HOPKINS COUNTY, TEXAS
                   HONORABLE WILL BIARD PRESIDING
                          CAUSE NO. CV40921


 AGREED FIRST MOTION FOR EXTENSION OF TIME TO FILE
              APPELLANTS’ REPLY BRIEF


TO THE HONORABLE SIXTH COURT OF APPEALS:
      Appellants respectfully present this agreed first motion to extend the
time in which to file their Reply Brief pursuant to Texas Rule of Appellate
Procedure 38.6. No previous motions for extension of time to file the Reply
Brief have been filed. In support of this motion, appellants would show the
Court as follows:
                                     I.
     Appellants’ Reply Brief is currently due on December 28, 2015.
Because of the events and matters described more fully below, appellants
request an extension of an additional 30 days in which to file the Reply
Brief or until January 27, 2016.
                                    II.
     The requested extension is necessary because the following matters
have prevented the undersigned from completing the Appellants’ Brief and
will preclude the undersigned from doing so sooner than January 27, 2016:

     1.    The undersigned is assisting in the preparation of the appellees’
           brief in Katherine Sanchez Matthews v. William Henry
           Matthews, Jr., Independent Executor of the Estate of William
           Henry Matthews, III, No. 04-15-00461-CV, which is currently
           due on December 18, 2015;
     2.    The undersigned had to attend meetings in Austin on December
           10-11, 2015, as part of his duties as President-elect of the Texas
           Young Lawyers Association;
     3.    The undersigned has a pre-planned out of state vacation during
           the entire week of December 21, 2015; and
     4.    The undersigned has been assisting in the preparation of the
           jury charge in Jim Weynand v. Olmos Equipment, Inc. et al.,
           No. 2011-CI-08332, in the 285th District Court, Bexar County,
           Texas.
For all of the reasons explained above, counsel for appellants cannot

complete the Appellants’ Reply Brief by its current due date of December

28, 2015, and needs an additional 30 days in which to do so.




                                     2
                                     III.

      On December 14, 2015, the undersigned conferred with John Mercy,

lead appellate counsel for appellee. Mr. Mercy indicated that this motion

could be styled as an agreed motion as he would not be opposed to the relief

requested herein.

      WHEREFORE, PREMISES CONSIDERED, appellants respectfully

request that this Court grant their motion for extension of time in which to

file the Appellants’ Reply Brief, extend the deadline in which to file the brief

an additional 30 days up to and including January 27, 2016, and grant such

other and further relief to which appellants may be justly and equitably

entitled.



                                       Respectfully submitted,


                                       /s/ Samuel V. Houston, III
                                       SAMUEL V. HOUSTON, III
                                       State Bar No. 24041135
                                       HOUSTON DUNN, PLLC
                                       4040 Broadway, Suite 440
                                       San Antonio, Texas 78209
                                       Telephone: (210) 775-0882
                                       Fax: (210) 826-0075
                                       sam@hdappeals.com

                                       ATTORNEY FOR APPELLANTS




                                       3
                      CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the foregoing motion
has been served on the following counsel in accordance with the Texas Rules
of Appellate Procedure, on this 14th day of December, 2015:


John Mercy                                 Via email/eservice
MERCY CARTER TIDWELL, L.L.P.
1724 Galleria Oaks Drive
Texarkana, Texas 75503
jmercy@texarkanalawyers.com


Brent Goudarzi                             Via email/eservice
GOUDARZI & YOUNG, L.L.P.
P.O. Drawer 910
Gilmer, Texas 75644
brent@goudarzi-young.com




                                          /s/ Samuel V. Houston, III
                                          SAMUEL V. HOUSTON, III




                                      4